The indictment charges the defendant with having forged an order for $60.07. There was no evidence tending to show that he had forged an order for that amount, and of course he ought not to have been convicted.
The only evidence introduced related to two orders, one for $60 and the other for $60.27. *Page 311 
Whether these discrepancies between the charge and the proof really appeared on the trial, or whether they are the result of a careless record, we do not know. We are bound by the record.
One of the witnesses for the State, the solicitor, was permitted to testify for the State without being sworn, the defendant objecting. This was error.
PER CURIAM.                              Venire de novo.
(464)